779 N.W.2d 497 (2010)
John F. SINGER, III, Plaintiff-Appellant,
v.
Anuradha SREENIVASAN and Balaji Ganapathy, Defendants-Appellees.
Docket No. 139799. COA No. 284575.
Supreme Court of Michigan.
March 24, 2010.

Order
On order of the Court, the application for leave to appeal the September 1, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Court of Appeals erred when it upheld the trial court's award of a "reasonable attorney fee" under MCR 2.403(O)(6) that was based on an hourly rate that was higher than the rate that the defendants were actually billed; (2) whether the Court of Appeals erred when it held that the reference to "costs" in the second sentence of MCR 2.403(O)(1) relates to the "actual costs" that are referred to in the first sentence of that sub-rule and that are defined in MCR 2.403(O)(6)(b) as including a "reasonable attorney fee"; and (3) whether, in light of the analysis of the second issue, the plaintiff was entitled to costs under MCR 2.625.